DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5, 17-21, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morad (US 2015/0349173) in view of Rostan (US 2017/0243992 A1) in view of Corneille (US 2017/0373204) in view Jang (US 2016/0005905) in view of in view of Karakida (JP2003-258277, Machine Translation) in view of Han (US 2015/0090334 A1) in view Kim (US 2012/0138141).
	Regarding claims 1, 5 and 24, Morad discloses a solar cell panel comprising (3B and See Fig. 8C):
	a plurality of solar cells (10); 
	wherein each of the plurality of solar cells comprises:
	a semiconductor substrate ([0040], Fig. 3B) that is rectangular-shaped having at least one long side (top to bottom) and at least one short side (left to right); 
a first electrode (finger electrode going left to right and bus electrode running top to bottom 20 and 15); 
and a second electrode (backside electrode).
However, Morad does not disclose wherein the first electrode comprises: a plurality of finger electrodes arranged lengthwise along a first direction parallel to the at least one long side of the semiconductor substrate and a plurality of bus electrodes that are arranged along a second direction parallel to the at least one short side of the semiconductor substrate.
Rostan discloses that finger electrodes (53) can run parallel to the long axis (see Fig. 1) and furthermore there can be multiple bus bars running parallel to the short axis (52) having the same length and that this is a conventional design ([0031]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the finger electrodes and bus bar electrode so that the finger electrodes can parallel to the long side and to have multiple bus bars running parallel to the short side as disclosed by Rostan because one of ordinary skill in the art would have been able to carry out such a modification, and the results would be reasonably predictable.
Rostan further discloses solar cells can be serially connected through wiring (21) overlying bus bar areas (52).
Morad discloses that the solar cells can be cut and shingled (see Fig. 4A) and a wire (400) can electrically interconnect adjacent solar cells of adjacent solar modules.
Corneille discloses that the solar cell can be directly overlapped or set adjacent to one another ([0046]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the solar cells of Morad so that they are manufactured to be interconnected through wires attached to busbars as disclosed by Rostan and set so that they are adjacent to one another instead of shingled as disclosed by Corneille because one of ordinary skill in the art would have been able to carry out such a modification, and the results would be reasonably predictable.
Modified Morad discloses that the plurality of bus electrodes comprising a plurality of contact pads (15 see wider portions, see Fig. 3B) wherein the plurality of contact pads are spaced apart from one another in a second direction to thereby define a space between neighboring two contact pads among the plurality contact pads.
Modified Morad generally discloses a wiring members can be used to interconnect adjacent solar cells in serial fashion but fails to disclose a rounded cross-section and wherein the plurality of wires extend lengthwise along the second direction and are soldered to the plurality of contact pads.
Jang ([0230]-[0236]) discloses wiring member soldered to contact pad portions with a rounded cross second core layer area (125b) wherein a solder layer (125a) is located on an outer surface of the core layer, and the wirings are fixed on the bus bar contact pad portions ( 140, see Figs. 29-32 [0230]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plurality of wirings of Morad to include the structure and method attachment to the bus bars including the soldering point connection being at the contact pads as disclosed by Saita because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would be reasonably predictable.
However, modified Morad does not disclose that there is an edge area as described in the claim.
Karakida discloses that the outermost finger electrodes of a solar cell which are at edges adjacent to a neighboring solar cell are angled inward towards and are connected and terminate at the edges of a bus bar (see Fig. 1 and Abstract). 
Karakida discloses that these angled edge region electrode portions are located at opposing ends of the bus bar. 
Karakida discloses that reduction of the finger electrodes in the area which the interconnecting tab wiring is added will enhance manufacturing yield due to less cracking (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the outermost finger electrodes located at the at edges adjacent to a neighboring solar cell of modified Morad so that they are angled inward towards and terminate at the edges of the bus electrode as disclosed by Karakida because it enhance manufacturing yield due to less cracking (Abstract).

    PNG
    media_image1.png
    306
    1072
    media_image1.png
    Greyscale
Modified Morad now discloses wherein the semiconductor substrate comprises an edge area wherein the edge area comprises: a first edge area  at which one of the plurality of wires is located, and a second edge area on the opposite side and symmetric to the first edge area disposed along the second long side, wherein a density of the first electrode lines (missing portions will result in less density since surface area of finger electrode lines is less) in each of the first and second edge areas the first electrode is less than a density of finger electrodes in another area the  (See diagram below, note second edge area is exactly the same and is on opposite edge).


However, Morad does not disclose that the spacing between the contact pads of the plurality contact pads is such that the outermost contact pad is positioned at the end of bus bars.
	Han discloses the spacing between the contact pads (248, see Fig. 7) of the plurality contact pads is such that the outermost contact pad is positioned at the end of bus bars (246) ([0108]-[0110]). Furthermore, the number of contact pads will determine how securely the interconnect wiring is attached since soldering of the interconnect is at the pad portion.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the spacing of the plurality of contact pads and the number of pads along the bus of modified Morad so that the spacing between the contact pads of the plurality contact pads is such that the outermost contact pad is positioned at the end of bus bars and the number of inner contact pads exceeds one as disclosed by Han because one of ordinary skill in the art would have been able to carry out such a modification, and the results would be reasonably predictable.
	Modified Morad discloses that the plurality of the finger electrodes is arranged between two adjacent inner pads among the plurality of inner pads.
	However, modified Morad does not disclose that a first length of first and second outer pad in the second direction is greater than a second length of one of the plurality of the inner pads.
	Han discloses that the outer contact pads are larger than the inner contact pads ([0115]) and this helps reduce alignment errors.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sizing of the contact pads of modified Morad such that the outer contact pads are larger than the inner contact pads as disclosed by Hang because it will reduce alignment errors.
Modified Morad discloses that the plurality of wiring are soldered at the contact pad portions (please see modification with Jang). In addition, Morad modified with Han disclosed that the outermost contact pad portions are located at the end of bus bar wirings and the inner contact pads are located between the outermost contact pad portions and the bus bar electrodes are inwardly disposed relative to an outermost finger electrodes that is arranged closest to the second long side (see modification with Karakida). Therefore, modified Morad discloses wherein one end of each of the plurality of wires is inwardly disposed relative to an outermost finger that is arranged closest to the second long side of the semiconductor substrate among the plurality of finger electrodes.
However, modified Morad does not disclose wherein the first electrode further comprises an edge electrode portion that is disposed at the first edge area or the second edge area, that is connected to one end of the plurality of wires, and that is connected to the plurality of finger electrodes, and wherein the edge electrode portion comprises: a first electrode portion that is disposed inward in the second direction relative to an outermost finger electrode among the plurality of finger electrodes, the first electrode portion extending in the first direction parallel to the first long side or the second long side, and a second electrode portion that crosses the first electrode portion and extends in the second direction toward the first long side or the second long side.
Kim discloses that between diagonally oriented finger electrode portions the first electrode further comprises an edge electrode portion, that is connected to one end of the plurality of wires, and that is connected to the plurality of finger electrodes, and wherein the edge electrode portion comprises: a first electrode portion (740 see Fig. 7), the first electrode portion extending in the first direction parallel to the first long side or the second long side, and a second electrode portion (730) that crosses the first electrode portion and extends in the second direction toward the first long side or the second long side.
In addition, Kim discloses that the additional finger electrode portions in edge areas can be located at a variety of positions including have a position (See portion 650 closest to 610, see Fig. 7) disposed inward in the second direction (towards bus bar) relative to an outermost finger electrode among the plurality of finger electrodes.
It would have been obvious to one of ordinary skill in the art at the time of the invention to add in an additional edge electrode portion to the electrode portion of modified Morad to include first electrode portion that is disposed inward in the second direction relative to an outermost finger electrode among the plurality of finger electrodes,  the first electrode portion extending in the first direction parallel to the first long side or the second long side, (see line 650 closest to 610 of Kim in Fig. 7) coupled with a second electrode portion that crosses the first electrode portion and extends in the second direction toward the first long side or the second long side (see Fig. 7 730) as disclosed by Kim because Kim discloses that having these auxiliary electrode portions allows for more current collection ([0050]).
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
Regarding claim 17, modified Morad discloses all of the claim limitations as set forth above.
In addition, Jang discloses the diameter of the wiring that interconnects the solar cells is between 250µm to 500µm [0029].
Regarding claims 18 and 19, modified Morad discloses all of the claim limitations as set forth above.
Morad additionally discloses that the rear electrode can include a plurality finger electrodes ([0121]) and that any particular combination of front and rear electrode can be used ([0122]).
Jang discloses that the back and front electrode patterns can comprise substantially similar structures (see Fig. 46-47).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the back electrode of modified Morad to have a substantially similar structure to the front electrode because Morad does disclose that different combinations are possible and Jang does disclose a possible combination includes substantially similar layouts for the back and front electrodes.
Regarding claim 20, modified Morad discloses all of the claim limitations as set forth above.
	In addition, Morad discloses that the number of pads on the back of the solar cell can be different and instead of having a larger number of small pads one could have a smaller number of large pads (See Figs. 2E and 2F [0027]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the number and size of the contact pads of modified Morad to be different than the number of contact pads on the surface because Morad discloses the number of contact pads can be varied and one of ordinary skill in the art would have been able to carry out such a modification, and the results would be reasonably predictable.
Regarding claim 21, modified Morad discloses all of the claim limitations as set forth above.
In addition, Jang discloses that the plurality of bus electrodes in the first direction is less than a width of the plurality of wires in the first direction ([0029][0242]).
Regarding claim 26, modified Morad discloses all of the claim limitations as set forth above.
In addition, Morad discloses that there can be an optional end conductor (42) which connects the end portions of the finger electrodes to each other to add a redundant connection in case of cracks ([0112]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the free end portions of Morad so that they are interconnected with an optional end conductor as disclosed by Morad because Morad discloses that it is obvious to do so and because it would provide redundant connection in case of cracks in the finger electrodes. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the reference used in the prior rejection of record Applicant specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726